Citation Nr: 1230114	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  10-03 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for post-operative synovitis of the right hip.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from April 1961 to September 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Detroit, Michigan, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The issues have been characterized as indicated on the title page to comport with the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Increased Rating Claim

The Veteran's most recent VA joints examination took place in April 2009, more than three years ago.  The Veteran now asserts that his service-connected right hip disability has worsened since the time of his last examination.

The Veteran is to be scheduled for a new VA joints examination so that current findings pertaining to his post-operative synovitis of the right hip may be obtained prior to adjudication.

Service Connection Claims

The Veteran contends that he currently has a low back disability, bilateral shoulder disability, and bilateral knee disability which are secondary to his service-connected right hip disability.

The Veteran's service treatment records document that he fell and sustained direct trauma to his right knee in August 1961, with persistent right hip pain and radiation of pain into the knee since that time.  A diagnostic biopsy in May 1962 revealed chronic synovitis in his right hip; the report of this surgical procedure is not of record and is to be obtained.

VA x-rays of the Veteran's lumbosacral spine in July 2008 revealed degenerative disc disease with associated spondylosis and mild scoliosis.  An April 2009 VA treatment record noted the Veteran's complaints of chronic low back pain, and of chronic neck pain which radiated into his shoulder.

At an April 2009 VA joints and spine examination, the Veteran reported low back pain, neck pain, pain in both shoulders, and pain in both knees.  He reported that he had MRIs of his lumbosacral spine and cervical spine in 1993; these MRI reports are not of record and are to be obtained.  The examiner observed that external rotation of the right hip produced low back pain felt at the level of L2-L3.  The examiner stated that the Veteran's hip pain "could contribute subjectively" to his low back pain, but that it is not going to cause the underlying x-ray changes.  The examiner opined that the Veteran's right knee condition (mild second degree lateral collateral ligament sprain and some insignificant cruciate ligament laxity) is not the result of his hip synovitis, and that his left knee symptoms (some snapping from the undersurface of the kneecap) as well as the right knee condition were not the result of or caused by the same underlying condition that has caused his hip synovitis.

On his January 2010 VA Form 9, the Veteran asserted that his back problems started at the time of his service discharge in 1962.  He stated that he had an MRI and an EMG at Ann Arbor in 2009; these reports are not of record and are to be obtained.

The Veteran is to be scheduled for appropriate VA examinations to determine the nature of any current low back disability, bilateral shoulder disability, and bilateral knee disability, and to obtain opinions with adequate supporting rationale regarding the relationship between any such disorders and any incident of his military service or his service-connected post-operative synovitis of the right hip.

Accordingly, the case is REMANDED for the following:

1.  Request, through official sources, the report of the Veteran's diagnostic biopsy in May 1962 which revealed chronic synovitis in his right hip.  If this report is unavailable, then the file is to be annotated as such and the Veteran is to be so notified.

2.  After securing any necessary release, obtain the reports of MRIs of the Veteran's lumbosacral spine and cervical spine taken in 1993, as well as the reports of an MRI and an EMG taken at Ann Arbor in 2009.  Obtain updated treatment records from the VA Medical Centers in Ann Arbor and Battle Creek, Michigan, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

3.  Schedule the Veteran for a VA joints examination to determine the current severity of his service-connected post-operative synovitis of the right hip, and to determine the current nature and likely etiology of any bilateral shoulder disability and bilateral knee disability.

The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

For the service-connected post-operative synovitis of the right hip, the examiner is to describe the current severity and extent of all manifestations of this disorder, including any associated scars.  All required testing must be performed.

For a bilateral shoulder disability, the examiner is to determine the current nature of any such disorder, including any neurological manifestations.  All required testing must be performed.

For a bilateral knee disability, the examiner is to determine the current nature of any such disorder.  All required testing must be performed.

Based on the examination and review of the record, the examiner is to address the following:

(a)  For any current bilateral shoulder disability and bilateral knee disability, is it at least as likely as not (a 50 percent or greater probability) that such disorder is related to any incident of the Veteran's military service?  For any bilateral knee disability, the examiner is to specifically consider and address the complaints of knee pain documented in the Veteran's service treatment records.

(b)  If the examiner determines that any current bilateral shoulder disability or bilateral knee disability was not incurred in service, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was caused or aggravated by his service-connected post-operative synovitis of the right hip.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA spine examination to determine the current nature and likely etiology of any low back disability.

The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to determine the current nature of any low back disability.  All required testing must be performed.

Based on the examination and review of the record, the examiner is to address the following:

(a)  For any current low back disability, is it at least as likely as not (a 50 percent or greater probability) that such disorder is related to any incident of the Veteran's military service?  The examiner is to specifically consider and address the Veteran's allegations of continuity of symptomatology since service.

(b)  If the examiner determines that any current low back disability was not incurred in service, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was caused or aggravated by his service-connected post-operative synovitis of the right hip.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

